Gilfillan, C. J.
On appeal on the ground that the evidence is not sufficient to sustain the verdict or finding of fact, the mode of considering, and rule for deciding upon, the evidence is the same, whether the cause was tried in the court below upon written or oral evidence. This rule was established in the case of Humphrey v. Havens, 12 Minn. 196, (298;) and although not since expressed in any opinion except in Dayton v. Buford, 18 Minn. 111, (126,) it has always been acted upon by this court, and is too well established to be questioned. But whether we consider the case upon this rule, or consider it as though we were trying the issue of fact in the first instance, we see no reason to reverse the finding of the court below.
Judgment affirmed.